DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-11 in the reply filed on 6/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al (US Publication No.: US 2020/0183222 A1, “Yoon”).
Regarding Claim 1, Yoon discloses a display device (Figure 7) comprising:
A first substrate including a pixel electrode (Figure 7, first substrate includes pixel electrode 133; Paragraph 0051);
A second substrate including a common electrode (Figure 7, second substrate includes common electrode 135);
A liquid crystal layer located between the first substrate and the second substrate and containing polymer and liquid crystal molecules (Figure 7, liquid crystal layer 131; Paragraph 0051); and
A light emitting element opposed to an end surface of the second substrate (Figure 7, light emitting element 120a), wherein
The common electrode is separated from the pixel electrode by a first distance, at a first position (Figure 7, common electrode 135 is separated from pixel electrode 133 by a first distance at a first position which is the center of the display),
The common electrode is separated from the pixel electrode by a second distance, at a second position more separated from the light emitting element than the first position (Figure 7, common electrode 135 is separated from the pixel electrode 133 by a second distance at a second position which is at the edge of the display near element 120b, farther away from light emitting element 120a), and
The second distance is smaller than the first distance (Figure 7, the second distance is smaller than the first distance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Matsumoto et al (US Publication No.: US 2012/0099060 A1, “Matsumoto”).
Regarding Claim 2, Yoon discloses the display device of claim 1, wherein the second substrate includes a first base substrate, and a first insulating film located between the first base substrate and the common electrode (Figure 7, first base substrate 139, first insulating film 137), and
A thickness of the first insulating film at the first position is smaller than a thickness of the first insulating film at the second position (Figure 7, a thickness of the first insulating film 137 at the center of the display is smaller than a thickness of the first insulating film at the second edge position).
Yoon fails to disclose that the first insulating film is a first organic insulating film.
However, Matsumoto discloses a similar device where the first insulating film is a first organic insulating film (Matsumoto, Figure 12, first organic insulating film 26; Paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insulating film as disclosed by Yoon to be made of organic material as disclosed by Matsumoto. One would have been motivated to do so for the purpose of improving flatness of the color filter layer and preventing a material of the color filter from dissolving into the liquid crystal material (Matsumoto, Paragraph 0079). 

Regarding Claim 3, Yoon in view of Matsumoto discloses the display device of claim 2, wherein the thickness of the first organic insulating film gradually increases from the first position to the second position (Figure 7 discloses a gradual increase).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Matsumoto in further view of Hyodo et al (US Publication No.: US 2012/0314177 A1, “Hyodo”).
Regarding Claim 4, Yoon in view of Matsumoto discloses the display device of claim 2.
Yoon fails to disclose that a surface of the first organic insulating film on the first substrate side has a stepped shape.
However, Hyodo discloses a similar display where a surface of the first organic insulating film on the first substrate side has a stepped shape (Hyodo, Figure 1, first organic insulating film 201 has a stepped shape; Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first organic insulating film as disclosed by Yoon to have a stepped shape as disclosed by Hyodo. One would have been motivated to do so for the purpose of preventing alignment scraping thereby preventing failure in the market of the display device (Hyodo, Paragraph 0024).

Regarding Claim 5, Yoon in view of Matsumoto discloses the display device of claim 2.
Yoon fails to disclose that a surface of the first organic insulating film on the first substrate side is curved.
However, Hyodo discloses a similar display where  a surface of the first organic insulating film on the first substrate side is curved (Figure 3, first organic insulating film 201 of first substrate 200 would be curved since the entirety of the first substrate 200 is curved; Paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first organic insulating film as disclosed by Yoon to have a curved shape as disclosed by Hyodo. One would have been motivated to do so for the purpose of preventing alignment scraping thereby preventing failure in the market of the display device (Hyodo, Paragraph 0024).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Koide et al (US Publication No.: US 2018/0348553 A1, “Koide”).
Regarding Claim 6, Yoon discloses the display device of claim 1.
Yoon fails to disclose a first spacer at the first position and a second spacer at the second position, where a height of the first spacer is larger than a height of the second spacer.
However, Koide discloses a similar device comprising a first spacer at the first position and a second spacer at the second position, where a height of the first spacer is larger than a height of the second spacer (Koide, Figure 22-2(f), first spacer 56 d(R), second spacer 56d(B)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Yoon to include spacers as disclosed by Koide. One would have been motivated to do so for the purpose of defining and maintaining the thickness of the liquid crystal layer (Koide, Paragraph 0099).

Regarding Claim 7, Yoon discloses the display device of claim 1.
Yoon fails to disclose that the first substrate includes a second base substrate, and a second organic insulating film located between the second base substrate and the pixel electrode, and a thickness of the second organic insulating film at the first position is smaller than a thickness of the second organic insulating film at the second position.
However, Koide discloses a similar display where the first substrate includes a second base substrate, and a second organic insulating film located between the second base substrate and the pixel electrode, and a thickness of the second organic insulating film at the first position is smaller than a thickness of the second organic insulating film at the second position (Koide, Figure 29, second base substrate 60, pixel electrode 12, second organic insulating film 17 has a greater thickness at the second position T and a smaller thickness at the first position R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Yoon to include a second organic insulating film with varying thickness as disclosed by Koide. One would have been motivated to do so for the purpose of improving light transmission and reflection efficiency within the display device (Koide, Paragraph 0075). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Koide in further view of Matsumoto.
Regarding Claim 8, Yoon in view of Koide discloses the display device of claim 7, wherein the second substrate includes a first base substrate, and a first insulating film located between the first base substrate and the common electrode (Yoon, Figure 7, first base substrate 139, first insulating film 137), and
A thickness of the first insulating film at the first position is smaller than a thickness of the first insulating film at the second position (Yoon, Figure 7, a thickness of the first insulating film 137 at the center of the display is smaller than a thickness of the first insulating film at the second edge position).
Yoon fails to disclose that the first insulating film is a first organic insulating film.
However, Matsumoto discloses a similar device where the first insulating film is a first organic insulating film (Matsumoto, Figure 12, first organic insulating film 26; Paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insulating film as disclosed by Yoon to be made of organic material as disclosed by Matsumoto. One would have been motivated to do so for the purpose of improving flatness of the color filter layer and preventing a material of the color filter from dissolving into the liquid crystal material (Matsumoto, Paragraph 0079).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Choi et al (US Publication No.: US 2013/0286312 A1, “Choi”).
Regarding Claim 9, Yoon discloses the display device of claim 1.
Yoon fails to disclose that the first substrate includes a second base substrate, and comprises a scanning line, a signal line intersecting the scanning line, a switching element electrically connected to the scanning line and the signal line, and a second organic insulating film overlaid on the switching element, on the second base substrate, and the second organic insulating film is not provided between the second base substrate and the pixel electrode.
However, Choi discloses a similar device where the first substrate includes a second base substrate, and comprises a scanning line, a signal line intersecting the scanning line, a switching element electrically connected to the scanning line and the signal line, and a second organic insulating film overlaid on the switching element, on the second base substrate, and the second organic insulating film is not provided between the second base substrate and the pixel electrode (Choi, Figures 1-2, scanning line 121, signal line 171, switching element 124/150/173/175, second organic insulating film 220, where the second organic insulating film 220 is at least not formed between the pixel electrode 191 and the second base substrate 110 where the pixel electrode 191 connected to the switching element; Paragraph 0040; Paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Yoon to include a switching element as disclosed by Choi. One would have been motivated to do so for the purpose of creating a display device capable of transmitting and receiving signals (Choi, Paragraphs 0070-0072).

Regarding Claim 10, Yoon in view of Choi discloses the display device of claim 9.
Yoon fails to disclose that the second organic insulating film is overlaid on the scanning line and the signal line.
However, Choi discloses a similar device where the second organic insulating film is overlaid on the scanning line and the signal line (Figures 1-2, second organic insulating film 220/230 is overlaid on the scanning line 121 and signal line 171).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Yoon to include scanning lines and signal lines as disclosed by Choi. One would have been motivated to do so for the purpose of creating a display device capable of transmitting and receiving signals (Choi, Paragraphs 0070-0072).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon.
Regarding Claim 11, Yoon discloses the display device of claim 1.
Yoon fails to explicitly disclose that the first distance is longer than 3um and the second distance is smaller than 3um. However, Yoon discloses the general environment of varying the first and second distances such that the first distance is greater than the second distance (Yoon, Paragraph 0050; Paragraph 0096). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the first distance is longer than 3um and the second distance is smaller than 3um is the result-effective variable, and when these distances are optimized to the appropriate length within the specified parameters of a given display device, the recognized results of improving haze levels and light transmittance are realized. While Yoon does not directly disclose that the first distance is longer than 3um and the second distance is smaller than 3um, Yoon does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Yoon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the first distance is longer than 3um and the second distance is smaller than 3um for the purpose of achieving uniform luminance and light transmittance thereby improving display quality and enhance viewing experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871